Citation Nr: 0616065	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-41 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
personality disorder.


REPRESENTATION

Appellant represented by:	 M. Lee Daniels, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1986 to October 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 rating decision of the Atlanta, Georgia Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2004, the veteran requested a travel board hearing.  In June 
2005 written correspondence he withdrew the request.  
Jurisdiction of the veteran's claims file was transferred to 
the Los Angeles, California RO because he had relocated in 
that state.  


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision declined to 
reopen a claim seeking service connection for a personality 
disorder which was previously denied on the bases that 
personality disorder was not a compensable disability, and 
that it was not shown that the veteran had acquired 
psychiatric disability (neurosis or psychosis) superimposed 
on the personality disorder.  

2.  Evidence received since the December 2002 decision does 
not tend to show that the veteran has an acquired psychiatric 
disability superimposed on his personality disorder, does not 
relate to an unestablished fact necessary to substantiate the 
claim seeking service connection for personality disorder, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for a personality disorder 
may not be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  A February 2002 (prior to the 
December 2002 rating decision) VCAA notice letter provided 
such information, specifically advising the veteran that 
because personality disorder of itself was not a compensable 
disability, for evidence to be new and material it would have 
to show that there was a neurosis or psychosis superimposed 
on the personality disorder.  The letter also advised the 
veteran of VA's and his responsibilities in claims 
development and that he should submit any pertinent (as 
explained) evidence.  While the August 2003 VCAA notice 
letter (in conjunction with the instant claim to reopen) did 
not provide as specific an explanation regarding what would 
be new and material evidence, the veteran is not prejudiced 
by such notice deficiency because he already had actual 
notice of what was necessary.  Furthermore, since September 
2002 (i.e., prior to the last previous final decision in this 
matter) the veteran has been represented by his current 
attorney, who presumably is well versed in the applicable law 
and regulations.  

The August 2003 (prior to the decision on appeal) letter 
explained the evidence necessary to substantiate the claim, 
the evidence that VA was responsible for providing, the 
evidence that the veteran was responsible for providing, and 
that he needed to submit new and material evidence to reopen 
the claim.  The letter also instructed him that since his 
claim for service connection for a personality disorder was 
previously denied, to reopen the claim, he had to submit new 
and material evidence.  The November 2003 rating decision and 
a September 2004 statement of the case (SOC) explained what 
the evidence showed and why the claim was denied, and the 
latter provided the text of applicable regulations, including 
the regulations pertaining to the VCAA (specifically 
including the revised definition of new and material 
evidence, which applies in the instant case, and (at p. 4) 
that the veteran should be advised to submit any evidence in 
his possession pertaining to the claim).  

Given that the claim to reopen is being denied, whether or 
not the veteran received notice regarding ratings of 
psychiatric disability or effective dates of awards is moot, 
and he is not prejudiced by lack of such notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, it is not alleged that notice in this case was less 
than adequate. or that the veteran is prejudiced by a notice 
deficiency.

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding.  Notably, the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  VA has met 
its assistance obligations.  The appellant is not prejudiced 
by the Board's proceeding with appellate review.



Analysis

A February 2001 rating decision denied service connection for 
personality disorder because under the law a personality 
disorder, of itself, is not a compensable disability, and the 
veteran had not submitted evidence of superimposed 
psychiatric disability.  The veteran was notified of the 
February 2001 rating decision and of his right to appeal it.  
He did not do so, and it became final.  38 U.S.C.A. § 7105.

In December 2001, the veteran petitioned to reopen the claim 
seeking service connection for a personality disorder.  As 
was noted above, in February 2002 he was notified that to 
reopen the claim he needed to submit new and material 
evidence of a psychiatric disorder, other than a personality 
disorder, such as psychosis or neurosis.  He did not respond 
to the letter, and an April 2002 letter decision denied the 
claim to reopen (and an attachment advised the veteran of his 
appellate rights.  

In June 2002, the veteran again petitioned to reopen the 
claim of service connection for personality disorder.  A 
December 2002 rating decision denied that petition.  The 
veteran was advised of his right to appeal that 
determination.  He did not do so, and the December 2002 
rating decision became final.  

The evidence of record at the time of the December 2002 
rating decision consisted essentially of the veteran's 
service medical records, which show that he underwent a 
psychiatric evaluation just prior to separation, and was 
found to be unfit for service due to a personality disorder 
with antisocial and paranoid features.  The veteran's service 
separation document, a DD Form-214 which was also of record, 
showed he was separated from service due to unfitness 
resulting from a personality disorder.  

In May 2003, the veteran again filed a petition to reopen a 
claim seeking service connection for a personality disorder.  
In support of the petition he submitted a copy of his DD 214, 
a copy of the report of a July 1987 psychiatric evaluation in 
service, and a September 2002 report of a psychiatric 
evaluation from the South Carolina Department of Mental 
Health.  It was noted that the veteran sought evaluation for 
a personality disorder, that his history included a diagnosis 
of a personality disorder in service, and that he had no 
subsequent psychiatric history.  The impressions were adult 
antisocial behavior and rule out antisocial personality 
disorder.

Generally, a rating decision denying a claim for VA benefits 
that is unappealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.   38 U.S.C.A. § 7105.  

However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since 
the instant claim to reopen was filed after that date, the 
current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, as the claim was previously denied because personality 
disorders are not compensable disabilities in and of 
themselves, and the evidence did not show superimposed 
acquired psychiatric disability, for additional evidence 
submitted to be new and material, as a threshold matter it 
would have to relate to this unestablished fact, i.e., it 
would have to tend to show that the veteran has an acquired 
psychiatric disability (neurosis or psychosis) superimposed 
on his personality disorder.

As the copies of the veteran's DD Form 214 and of the report 
of his psychiatric evaluation in service were previously of 
record, they are redundant evidence, and not new.  The one 
additional item of evidence the veteran has submitted is a 
copy of a September 2002 private psychiatric evaluation 
report.  This report is new in the sense that if was not 
previously of record.  However, it is cumulative evidence, as 
it shows that the veteran has a psychiatric diagnosis of 
antisocial behavior (rule out personality disorder), but does 
not tend to show that he has a diagnosis of an acquired 
psychiatric disability, e.g., neurosis or psychosis.  As no 
further evidence has been received in conjunction with the 
instant claim to reopen, the finding must be that no evidence 
received since the December 2002 rating decision relates to 
an unestablished fact necessary to substantiate the claim, 
and that the evidence received since the December 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence received 
since the December 2002 rating decision is not new and 
material, and the claim for service connection for a 
personality disorder may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
personality disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


